Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 12, 2021

                                      No. 04-21-00086-CV

        IN THE INTEREST OF B.V., R.V., R.V., AND R.V., MINOR CHILDREN,

                   From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2018FLC000678-C3
                         Honorable Victor Villarreal, Judge Presiding


                                         ORDER
       The underlying case is a suit to modify the parent-child relationship. On December 21,
2020, the trial court signed temporary orders in the case. On January 21, 2021, appellant filed a
motion to enforce the temporary orders and for sanctions. On February 26, 2021, the trial court
signed an order denying appellant’s motion to enforce the temporary orders and for sanctions.
On March 10, 2021, appellant filed a notice of appeal, stating he is appealing the trial court’s
February 26, 2021 order.

        The clerk’s record does not contain a final, appealable order. The trial court’s February
26, 2021 order does not dispose of all parties and causes of action and is therefore interlocutory.
Interlocutory orders may sometimes be appealed, but only if a specific statute authorizes such an
interlocutory appeal. For example, section 51.014 of the Texas Civil Practice and Remedies
Code lists circumstances under which a party may appeal from an interlocutory order of a district
court, county court at law, or county court. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014.
We cannot, however, find any statutory authority that allows a party to appeal from the
interlocutory order challenged in this appeal.

       We, therefore, ORDER appellant to show cause in writing on or before April 19, 2021,
why this appeal should not be dismissed for lack of jurisdiction. We suspend all appellate
deadlines pending our determination of whether we have jurisdiction over this appeal.



                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court